Appeal by defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered April 6, 1987, convicting him of robbery in the second degree, and assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On the instant appeal, the defendant argues that several comments by the prosecutor, during his summation, deprived him of a fair trial.
We disagree.
Initially, we note that the comments of the prosecutor, complained of by the defendant on appeal, were not objected to at trial. Accordingly, this issue was not preserved for appellate review (People v Dordal, 55 NY2d 954). In any event, a review of the record indicates that the complained of remarks were justified either as fair comment on the evidence adduced at trial or as a fair response to defense counsel’s remarks in summation wherein one of the victims was characterized as "high” and "drunk” and the other was essentially characterized as a liar (People v Anthony, 24 NY2d 696, 703; People v Busjit, 121 AD2d 555). Mangano, J. P., Thompson, Sullivan and Balletta, JJ., concur.